UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10KSB/A [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-33251 INTERNATIONAL FOOD PRODUCTS GROUP, INC. (Exact name of Registrant as specified in its charter) NEVADA 33-0903004 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification) 620 Newport Center Drive, Suite 1100,Newport Beach, CA 92660 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (949) 759-7775 Securities registered pursuant to Section 12(b) of the Act: none Securities registered pursuant to Section 12 (g) of the Act: 600,000,000 common shares par value $0.001 per share Check whether the issuer (l) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State issuer’s revenues for its most recent fiscal year. $483,897.00. The aggregate market value of the voting stock held by non-affiliates computed by reference to the last reported sale price of such stock as of September 17, 2007 is $2,470,000. The number of shares of the issuer’s Common Stock outstanding as of September 17, 2007 is 424,768,501 Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] - 1 - PART I Item 1. Description of Business The registrant (sometimes referred to the "Company" or "IFPG") has ceased selling its premium coffees from Columbia , organic fruits and vegetables from Asia and the U.S., breath strips from Japan, and upscale potato chips from a U.S. manufacturer. The Company is concentrating on its acquisition of a cheese manufacturer which is schedule to acquire on or about October 6, 2007. At that time the Company will be a distributor and manufacturer of cheeses. Employees Many of IFPG's operations are conducted through the use of independent contractors.
